Title: To James Madison from William Jarvis, 22 August 1801 (Abstract)
From: Jarvis, William
To: Madison, James


22 August 1801, London. Expresses his veneration of Jefferson’s philosophical, moral, and political character and admiration for the quality of his appointees. Desires office of Lisbon consulate if found worthy. Believes that recent political changes in Portugal will require Bulkeley, who is connected with a British merchant house, to withdraw. Offers Dearborn as a reference.
  

   RC (DNA: RG 59, LAR, 1801–9, filed under “Jarvis”). 2 pp.; written on same sheet as Jarvis to JM, 1 Oct. 1801. Jefferson nominated Jarvis, a Boston merchant, to succeed Thomas Bulkeley as consul at Lisbon on 1 Feb. 1802. He arrived there in August 1802 and served until 1811 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:406).

